Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to one or more abstract ideas without significantly more. 
Independent claim 1 recites a method comprising: obtaining, by a route optimization system comprising a processor, a quality of service requirement, an origin location, and a destination location; obtaining, by the route optimization system, a key performance indicator; selecting, by the route optimization system, a route optimization model for the quality of service requirement; and determining, by the route optimization system, based upon the route optimization model and the key performance indicator, an optimized route from the origin location to the destination location that satisfies the quality of service requirement. 
Claim 1 recites a method, which is in the process category of the four statutory categories.  The claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  Nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  The steps may be described as mere data gathering and mental analysis in conjunction with an abstract idea.  
But for the use of a route optimization system comprising a processor, each of the steps recited in this claim may be performed in one’s mind.  The obtaining, by a route optimization system comprising a processor, a quality of service requirement, an origin location, and a destination location, and the obtaining, by the route optimization system, a key performance indicator may be performed in the human mind.  The foregoing steps are equivalent to a person planning to his portable communications device while traveling from a first location to a second location and determining whether a particular type of audio quality requirement (such as noise, crosstalk, delay, echo) is important to him while traveling and using the received signal level (i.e., number of bars on the portable communications device) as a performance indicator.  The distance of the portable communications device of the person to a cell site of a plurality of cell sites while traveling may correspond to the received signal level.  The portable communications device may be a cellular phone, tablet, or laptop, for example.  The selecting, by the route optimization system, a route optimization model for the quality of service requirement may be performed in one’s mind.  The foregoing step is equivalent to the person selecting a mode of operation of his portable communications device.  The mode of operation may comprise using a particular network mode such as 2G, 3G, 5G or LTE or using (or not using) data roaming, for example.  The determining, by the route optimization system, based upon the route optimization model and the key performance indicator, an optimized route from the origin location to the destination location that satisfies the quality of service requirement may be performed in one’s mind.  This last step is equivalent to deciding which route to take using his portable communications device based on looking at a road map along with a map of cell sites associated with his travel from the first location to the second location.
The mere nominal recitation of a route optimization system comprising a processor does not take the claim limitations out of the mental processes grouping.  The claim limitations do not require any particular level of accuracy or precision, so nothing in the claim elements preclude these processes from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of what is recited in claim 1.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since claim 1, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application and does not amount to significantly more, it is ineligible subject matter under 35 U.S.C. 101.
Claims 2-8 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 1 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 
Independent claim 9 includes the same limitations as recited in claim 1, except that it claims a computer-readable storage medium which carries out the steps performed by the process recited in independent claim 1.  The same argument as stated above for claim 1 applies to independent claim 9 because claim 9 covers the same mental functions recited in claim 1.  Claim 9 recites nothing more than limitations of mental functions without significantly more and is rejected as ineligible subject matter under 35 U.S.C. 101 for the same reasons as stated in claim 1.
Claims 10-16 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 9 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 
Independent claim 17 recites a method comprising: obtaining, by a route optimization system comprising a processor, a quality of service requirement, an origin location, and a destination location; determining, by the route optimization system, all possible routes from the origin location to the destination location; sorting, by the route optimization system, the all possible routes based upon a criterion; sampling, by the route optimization system, locations along each route of the all possible routes; predicting, by the route optimization system, based upon a route optimization model, a quality of service at each of the locations; and determining, by the route optimization system, a least cost route of the all possible routes that satisfies the quality of service requirement.
But for the use of a route optimization system comprising a processor, each of the steps recited in this claim may be performed in one’s mind.  The obtaining, by a route optimization system comprising a processor, a quality of service requirement, an origin location, and a destination location may be performed in one’s mind.  The foregoing step is equivalent to a person planning to use his portable communications device while traveling from a first location to a second location and determining a particular type of audio quality requirement (such as noise, crosstalk, delay, echo) that is important to him while traveling.  The determining, by the route optimization system, all possible routes from the origin location to the destination location may be performed in one’s mind.  The foregoing step is equivalent to looking at a road map and all the possible routes he could take from the first location to the second location.  The sorting, by the route optimization system, the all possible routes based upon a criterion may be performed in one’s mind.  The foregoing step is equivalent to sorting in one’s mind the various routes the person may take based on a particular criterion.  The sampling, by the route optimization system, locations along each route of the all possible routes may be performed in one’s mind.  The foregoing step is equivalent to considering travel to different locations along the various routes the person could take between the first location and the second location.  The predicting, by the route optimization system, based upon a route optimization model, a quality of service at each of the locations may be performed in one’s mind.  The foregoing step is equivalent to predicting or forecasting audio quality (such as noise, crosstalk, delay, echo) at each of the different locations.  The determining, by the route optimization system, a least cost route of the all possible routes that satisfies the quality of service requirement may also be performed in one’s mind.  The foregoing step is equivalent to deciding the route the person will take based on least cost while satisfying the person’s audio quality requirement.
Claims 18-20 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 17 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-13, and 16  are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ding et al. (US 2020/0178198).
Regarding claim 1, Ding teaches a method comprising: obtaining, by a route optimization system comprising a processor, a quality of service requirement, an origin location, and a destination location; (see Ding at [0044] in conjunction with Figs. 1 and 2 which discloses that the vehicle system 221 may determine to travel from a geographic location A to another geographic location B and that the vehicle system 221 may request or trigger a DA application to provide a route from the geographic location A to the geographic location B based on some algorithm of the application; Ding further discloses that the DA application may update, modify, or change an existing route based on real-time road/traffic condition feedback, knowledge of accessibility and/or signal conditions/quality of the wireless network infrastructure along the route.  Ding at [0044] further discloses that the vehicle system 221 may go through certain areas with weak or no cellular connections, and that an area of weak cellular connection refers to an area that the vehicle system 221 cannot receive sufficient signals of to carry out communications with corresponding ANs.  Ding at [0044] further discloses that the sufficiency of the signals can be determined based on quality of the signal, which can be the power levels of the signals received by the vehicle system 221, or some other factors, and that the power level may be based on any cellular network standards (e.g., LTE, 5G NR, etc.) or any particular values adopted by the MNO A.  Ding at [0044] further discloses that such a power level may also be determined based on a service level agreement (SLA) between the MNO and the vehicle system 221.  Examiner maps the system illustratively disclosed in Ding at Fig. 2 to the route optimization system.  Examiner maps the power level of the signal received by the vehicle, based on the service level agreement (SLA) between the MNO (mobile network operator) and the vehicle, to the quality of service requirement.  Examiner maps the geographic location A to the origin location and geographic location B to the destination location.)
obtaining, by the route optimization system, a key performance indicator; (see Ding at [0044] which discloses that the DA application may update, modify, or change an existing route based on real-time road/traffic condition feedback, knowledge of accessibility and/or signal conditions/quality of the wireless network infrastructure along the route; see Ding at [0044] which discloses that that the DA application may determine one or more supplement or alternative wireless connections that are either provided by a WLAN or another MNO, based on collected network information and that the DA application has information of one or more WLANs 230 regarding their respective services, and that such a service may include, but is not limited to, information regarding its coverage area, availability to certain vehicle systems 221, associated SLAs, associated AP locations, and billing information; Examiner maps one of the accessibility, signal conditions, quality of the wireless network infrastructure along the route, information regarding coverage area, or availability to certain vehicle systems to the key performance indicator.)
selecting, by the route optimization system, a route optimization model for the quality of service requirement; (see Ding at [0044] which discloses that the vehicle system 221 may request or trigger a DA application to provide a route from the geographic location A to the geographic location B based on some algorithm of the application; Examiner maps the algorithm to the route optimization model for the quality of service requirement.)
and determining, by the route optimization system, based upon the route optimization model and the key performance indicator, an optimized route from the origin location to the destination location that satisfies the quality of service requirement (see Ding at [0044] which discloses that the DA application may update, modify, or change an existing route based on real-time road/traffic condition feedback, knowledge of accessibility and/or signal conditions/quality of the wireless network infrastructure along the route; see Ding at [0044] which discloses that that the DA application may determine one or more supplement or alternative wireless connections that are either provided by a WLAN or another MNO, based on collected network information and that the DA application has information of one or more WLANs 230 regarding their respective services, and that such a service may include, but is not limited to, information regarding its coverage area, availability to certain vehicle systems 221, associated SLAs, associated AP locations, and billing information.  Examiner notes that the travelled route is optimized based on knowledge of accessibility and/or signal conditions/quality of the wireless network infrastructure along the route, information regarding its coverage area, availability to certain vehicle systems.  Examiner further notes that the optimization is performed by updating, modifying, or changing an existing route in conjunction with determining a sufficient power level based on the service level agreement (SLA) between the MNO and the vehicle system.)
Regarding claim 2, Ding teaches the method of claim 1, wherein obtaining the quality of service requirement comprises obtaining at least one of the quality of service requirement, the origin location, or the destination location via a message sent from a vehicle-to-everything-enabled device (see Ding at [0002] which discloses that the various embodiments of the present application generally relate to the field of wireless communications, and in particular to Edge Computing technologies for supporting vehicle-to-everything (V2X) communications; see Ding at [0023] which disclose that the processing circuitry is arranged to operate an MSP edge node allocation module (ENAM 154), which is an entity that manages data session and service continuity, and in particular, V2X data sessions and service continuity, for the connected vehicle across multiple MSP edge servers 136 in a multi-RAT environment, such as AECC system 100.  For example, the processor circuitry may operate the MSP ENAM 154 to select an individual MSP edge server 136 of the plurality of MSP edge servers 136 to which traffic, computational tasks, and/or workloads of an individual vehicle system 121 (or vUE 125) should be offloaded, provision the individual vehicle system 121 (or vUE 125) with edge server information of the selected MSP edge server 136, provision the selected MSP edge server 136 with vehicle system 121 (or vUE 125) information, and handle/control MSP edge server 136 handover operations.)
Regarding claim 3, Ding teaches the method of claim 2, wherein the quality of service requirement is specified by a user of the vehicle-to-everything-enabled device (see Ding at [0020] which discloses that vehicle user equipment (vUE) can access services from a mobility service provider center server.  Also, see Ding at [0027] in conjunction with Fig. 1 which discloses that the vehicle system 121 may be or may include a vehicle UE ("vUE") 125 capable of attaching to one of the networks 130 and 140, and communicating with the MSP edge servers 136 over the cellular network 140 or the WLAN 130 via individual MEY-If reference points.  Ding at [0027] further discloses that the system 121 and/or the vUE 125 may be referred to as a "connected vehicle", which is a network attached vehicle that exchanges data with the cloud and other network attached devices and servers.  Examiner notes that the vehicle UE (user equipment) of the vehicle system is used for interfacing with a user of the vehicle.)
Regarding claim 4, Ding teaches the method of claim 2, wherein the quality of service requirement is specified by an application executed by the vehicle-to-everything-enabled device (see Ding at [0035] which discloses that the vehicle system may perform various goals in driving assistance (DA) navigation and/or like services and that the vehicle system 221 may initiate, execute, and/or operate a DA application and that the “DA application”, for purposes of the present disclosure, refers to any applications, programs, and/or services designed for, but not limited to, DA, inter-vehicle services, intra-vehicular services, navigation assistance, and/or other services such as those discussed herein; Examiner notes that providing a service level agreement such as a sufficient power level to the user of the vehicle system corresponds to the services provided by the DA application.  Examiner maps the DA application to the application executed by the vehicle-to-everything-enabled device.)
Regarding claim 5, Ding teaches the method of claim 2, wherein obtaining the quality of service requirement, the origin location, and the destination location comprises inferring at least one of the quality of service requirement, the origin location, or the destination location (see Ding at [0044] which discloses that the DA application may determine one or more supplement or alternative wireless connections that are either provided by a WLAN or another MNO, based on collected network information with respect to individual networks; also, see Ding at [0098] which discloses the use of intelligent driving parameter-set using artificial intelligence (AI) and/or advanced machine learning techniques.  Examiner notes that the determination of the supplemental and alternative wireless connections by the DA application may be used to infer the received power level associated with the user equipment of the vehicle system.)
Regarding claim 8, the modified Ding teaches the method of claim 1, further comprising providing the optimized route to a vehicle-to-everything-enabled device (see Ding at [0044] which discloses that the vehicle system 221 may determine to travel from a geographic location A to another geographic location B, that the vehicle system 221 may request or trigger a DA application to provide a route from the geographic location A to the geographic location B based on some algorithm of the application, and that such a geographic route may be provided by the DA application and/or one or more third-party applications.  Examiner maps the vehicle system to the vehicle-to-everything-enabled device.)
Claims 9-13 and 16 are directed toward a computer-readable storage medium, that when executed by a processor, cause the processor to perform the operations recited in the steps of method claims 1-5 and 8.  The cited portions of the reference(s) used in the rejection of claims 1-5 and 8 teach the steps recited in the computer-readable storage medium of claims 9-13 and 16.  Therefore claims 9-13 and 16 are rejected under the same rationale used in the rejections of claims 1-5 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0178198) in view of Yeo et al. (US 2016/0047661).
Regarding claim 6, Ding does not expressly disclose the method of claim 1, further comprising obtaining international mobile subscriber identity-related information, which in a related art, Yeo teaches (see Yeo at [0117] which discloses that a SIM card 924 may include a subscriber identification module, and may be inserted into a slot formed at a specific portion of the electronic device and that the SIM card 924 may include unique identification information (e.g., an integrated circuit card identifier (ICCID)) or subscriber information (e.g., international mobile subscriber identity (IMSI)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to obtain international mobile subscriber identity-related information, as taught by Yeo.  
One would have been motivated to make such a modification to identify and authenticate electronic devices in a telecommunications network using, for example, a subscriber identification module (e.g., the SIM card 924), as suggested by Yeo at [0112].  

Regarding claim 7, the modified Ding teaches the method of claim 6, wherein determining the optimized route is further based upon the international mobile subscriber identity-related information (see Yeo at [0102] which discloses an electronic device for providing route guidance.  Yeo at [0112] in conjunction with Fig. 9 discloses that the cellular module 921 of the electronic device may identify and authenticate electronic devices in the telecommunication network using, for example, a subscriber identification module.  Yeo at [0117] further discloses that the SIM card 924 may include unique identification information (e.g., an integrated circuit card identifier (ICCID)) or subscriber information (e.g., international mobile subscriber identity (IMSI)).  Examiner notes that the SIM card includes the international mobile subscriber identity-related information used in the authentication of the user when providing route guidance.)
Claims 14-15 are directed toward a computer-readable storage medium, that when executed by a processor, cause the processor to perform the operations recited in the steps of method claims 6-7.  The cited portions of the reference(s) used in the rejection of claims 6-7 teach the steps recited in the computer-readable storage medium of claims 14-15.  Therefore claims 14-15 are rejected under the same rationale used in the rejections of claims 6-7.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2020/0178198) in view of Broadbent (US 2011/0153195).
Regarding claim 17, Ding teaches a method comprising: obtaining, by a route optimization system comprising a processor, a quality of service requirement, an origin location, and a destination location; predicting, by the route optimization system, based upon a route optimization model, a quality of service at each of the locations; (see Ding at [0044] which discloses a vehicle system 221 that may determine travel from a geographic location A to another geographic location B, that the vehicle system 221 may request or trigger a DA application to provide a route from the geographic location A to the geographic location B based on some algorithm of the application, and that such a geographic route may be provided by the DA application and/or one or more third-party applications.  Ding at [0044] further discloses that the DA application may update, modify, or change an existing route based on real-time road / traffic condition feedback, knowledge of accessibility and/or signal conditions / quality of the wireless network infrastructure along the route.  Ding at [0044] further discloses that the vehicle system 221 may go through certain areas with weak or no cellular connections, and that an area of weak cellular connection refers to an area that the vehicle system 221 cannot receive sufficient signals of to carry out communications with corresponding ANs.  Ding at [0044] further discloses that the sufficiency of the signals can be determined based on quality of the signal, which can be the power levels of the signals received by the vehicle system 221, or some other factors, and that the power level may be based on any cellular network standards (e.g., LTE, 5G NR, etc.) or any particular values adopted by the MNO A.  Ding at [0044] further discloses that such a power level may also be determined based on a service level agreement (SLA) between the MNO and the vehicle system 221.  Examiner maps the system illustratively disclosed in Ding at Fig. 2 to the route optimization system.  Examiner maps the power level of the signal received by the vehicle, based on the service level agreement (SLA) between the MNO (mobile network operator) and the vehicle, to the quality of service requirement.  Examiner maps the geographic location A to the origin location and geographic location B to the destination location.)
Ding does not expressly disclose determining, by the route optimization system, all possible routes from the origin location to the destination location; sorting, by the route optimization system, the all possible routes based upon a criterion; sampling, by the route optimization system, locations along each route of the all possible routes; and determining, by the route optimization system, a least cost route of the all possible routes that satisfies the quality of service requirement, which in a related art, Broadbent teaches (see Broadbent at [0006-0009] which discloses a storing means for storing map information comprising a current location and a destination, (b) a processing means, connected to the storing means, for planning possible routes, computing the costs of each possible route, determining an optimized route having a lowest cost among the possible routes and regarding other routes having a relatively higher cost as deviation routes, computing a turning cost representing respective cost difference between each deviation route and the optimized route at an intersection, and determining whether to issue additional alertness according to the turning cost, (c) a receiving means, connected to the processing means, for receiving signals from satellites to determine a current location, (d) a displaying means, connected to the processing means, for displaying at least a portion of corresponding map information, and (e) a prompting means, connected to the processing means, for issuing voice guidance about how to follow the optimized route and additional alertness at a prompter location.  Broadbent at [0009] discloses that the optimized route is the route with the shortest distance from the current location to the destination or with the smallest estimated time of arrival (ETA).  Examiner notes that planning possible routes corresponds to determining all possible routes.  Examiner maps determining an optimized route having a lowest cost to determining a least cost route of the all possible routes.  Examiner maps lowest cost to the criterion.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ding to provide for determining, by the route optimization system, all possible routes from the origin location to the destination location; sorting, by the route optimization system, the all possible routes based upon a criterion; sampling, by the route optimization system, locations along each route of the all possible routes; and determining, by the route optimization system, a least cost route of the all possible routes that satisfies the quality of service requirement, as taught by Broadbent.  
One would have been motivated to make such a modification to direct drivers to any specific place in personal need, as suggested by Broadbent at [0002].  

Regarding claim 18, the modified Ding teaches the method of claim 17, wherein the criterion is associated with a vehicle, and wherein the criterion comprises a time or a distance for the vehicle to travel from the origin location to the destination location (see Broadbent at [0009] which discloses that the optimized route is the route with the shortest distance from the current location to the destination or with the smallest estimated time of arrival (ETA).  Examiner maps the shortest distance or time to wherein the criterion comprises a time or a distance for the vehicle to travel from the origin location to the destination location.)
Regarding claim 19, the modified Ding teaches the method of claim 17, wherein the criterion is associated with a mobile network operator, and wherein the criterion comprises a monetary value or a metric of network resources used for providing a service to a vehicle-to-everything-enabled device (see Ding at [0044] which discloses that the DA application may have a higher requirement for signal quality to ensure reliability of the service, that for those areas of weak or low cellular connections, the DA application may determine one or more supplement or alternative wireless connections that are either provided by a WLAN or another MNO, based on collected network information with respect to individual networks, that for example, the DA application has information of one or more WLANs 230 regarding their respective services, and that such a service may include, but is not limited to, information regarding its coverage area, availability to certain vehicle systems 221, associated SLAs, associated AP locations, and billing information.  Examiner notes that the criterion may correspond to ensuring reliability of the service by determining one or more supplement or alternative wireless connections that are either provided by a WLAN or another MNO, based on collected network information with respect to individual networks, which corresponds to a metric associated with the network resources used for providing a service to the vehicle-to-everything-enabled device.)
Regarding claim 20, the modified Ding teaches the method of claim 17, further comprising providing the least cost route to a vehicle-to-everything-enabled device (see Broadbent at [0006] which discloses determining an optimized route having the lowest cost among the possible routes; see Broadbent at [0006] which discloses displaying at least a portion of corresponding map information and a prompting means for issuing voice guidance about how to follow the optimized route.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661
 
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661